Title: From Alexander Hamilton to Robert Troup, 25 July 1795
From: Hamilton, Alexander
To: Troup, Robert


My Dear Troupe
New York July 25. 1795.
Confiding in your integrity and friendship to me, I have made you Executor of my Will. My concerns are not very extensive and of course will not give you much trouble. Indeed I might have dispensed with the ceremony of making a Will as to what I may myself leave had I not wished that my little property may be applied as readily and as fairly as may be to the benefit of my few Creditors. For after a life of labour, I leave my family to the benevolence of others, if my course shall happen to be terminated here.
My property will appear in the list herewith marked A.
My creditors are John Barker Church to whom I owe about five thousand pounds as will appear by Account marked B. The Office of Discount & Deposit New York who hold a note of mine for five hundred Dollars indorsed by Nicholas Fish. The holders unknown of two drafts drawn upon me by my father one for five hundred the other for two hundred Dollars. Mr. Meade to whom Ceracchi gave a bill on me for six hundred and odd dollars which I told Mr Ludlow it was my intention to pay. Mr. Sheaff of Philadelphia Wine merchant, to whom I owe a ballance of account not very considerable. Gaspard Joseph Amand Ducher who has my bond in duplicates for £689 principal being for money which he left in my hands when he went to France having no better disposition of it. This being a bond debt will claim a preference, and from the nature of it, I am glad of it. I hope the poor fellow may be alive. He was a member of the Convention. Arthur Noble Esquire who has my bonds for the fourth part of the lands purchased of him in company with yourself Laurance & Fish. The lands themselves will be a fund for the payment of these Bonds.

I have left in the hands of Col Fish the obligations mentioned in the list of Cortlandt and of Wickham & Thompson to secure him in this mere act of friendship from the possibility of loss & to accelerate his reimbursement.
I hesitated whether I would not also secure a preference to the drafts of my father—but these as far as I am concerned being a merely voluntary engagement, I doubted the justice of the measure and I have done nothing. I regret it lest they should return upon him and increase his distress. Though as I am informed a man of respectable connections in Scotland he became bankrupt as a Merchant at an early day in the West Indies and is now in indigence. I have pressed him to come to me but his great age & infirmity have deterred him from the change of climate.
I hope what I leave may prove equal to my Debts. If it does not I have the consolation of hoping that the loss will be permitted by himself to fall upon my brother in law Mr. Church whose friendship and generosity I do not doubt.
I regret that his affairs as well as my own have suffered by my devotion to the public service. But I trust upon the whole that the few operations I have made for him will more than recompense him for my omissions; though they will not have been as profitable to him as they ought to have been & as they would have been if I could have paid more attention.
Purchases of lands have been made for Mr. Church first in Pensylvania in Company with Tench Coxe to whom I advanced ten thousand Dollars secondly in the City of New York in company with J. Laurence to whom I have advanced the sums mentioned in the Account marked C in bundle AA. Besides these advances, I have put into his hands a draft of Fitsimmons upon Constable accepted by the latter for four thousand Dollars, and a sett of bills for five hundred pound Sterling received from Robert Morris drawn by Harrison & Sterret upon the house of Cazenove & Co. London. These all on the same account of the purchases.
You will find in the bundle marked AB a smaller bundle marked D which will explain the nature and state of the business with Mr. Coxe, by which also you will see that Mr. Anthony who is a very good man is my Agent in that Affair.
You will also find in the bundle AA a note of Mr. Morris for Nine thousand five hundred Dollars on account of which the abovementioned bills are. This note was for money lent belonging to Mr. Church. Mr. Morris will not dispute that it bears interest from the date. Indeed the real sum was Ten thousand Dollars but Mr. Morris after some time paid me five hundred. The interest ought to be calculated accordingly. Mr Morris can furnish the data.
As this money was thus disposed of without being warranted by the spirit of Mr. Church’s instructions I consider myself as responsible for it. And I trust that Mr. Morris will exert himself to pay the ballance speedily to be applied to the investments which Mr. Laurance is making.
I have received some large fees for which the parties could not have had equivalents—from Williamson One hundred pounds from Constable One hundred pounds from Macombe One hundred pounds from Mr. Bayard in behalf of Wilhem & Jan Willink One hundred pounds. It would [be] just if there [were] means that they should be repaid. But what can I direct who am (I fear) insolvent?
God bless you My friend. Be assured always of the attachement of Yrs.

A Hamilton

P.S. I remitted Sheaff on my way through Jersey an order on the Bank of the U States for a good part of his demand. This will appear by my bank Account.
In my leather Trunk where the bundles abovementioned are is also a bundle inscribed thus—J R To be forwarded to Oliver Wolcott Junr. Esq. I entreat that this may be early done by a careful hand.
This trunk contains all my interesting papers.
Robert Troupe Esq.

